      Case 1:19-cv-07675-GBD-DCF Document 68 Filed 04/01/21 Page 1 of 2




VIA ECF

April 1, 2021
The Honorable Debra C. Freeman
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312


        Re:      Jane Doe 1, et al. v. Estate of Jeffrey Epstein, 1:19-cv-07675-GBD
                 Status Report

Dear Judge Freeman:
        We represent the Plaintiffs in the above-referenced matter and write jointly on behalf of
counsel for Defendants Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of
Jeffrey E. Epstein (“Defendants”), to inform the Court of the status of the case in accordance with
the Court’s Order on September 4, 2020 (ECF #48).
       As stated in the February 1, 2021, joint status report, Plaintiff Jane Doe 6 resolved her
individual claims against the Estate through the Epstein Victims’ Compensation Program
(“Program”) and voluntarily dismissed her individual claims with prejudice against Defendants on
December 3, 2020.
       Plaintiff Jane Doe 1 resolved her individual claims against the Estate through the Program
and voluntarily dismissed her individual claims with prejudice against Defendants on January 6,
2021.
       Through joint stipulation with Defendants, Plaintiffs filed a Fifth Amended Complaint on
February 3, 2021, to add Jane Doe 8.
        On January 29, 2021, the Program determined Jane Doe 3 was not eligible to receive
compensation from the Program. Jane Doe 3 then submitted supplemental evidence in support and
is awaiting a final determination on her claims.
        On February 4, 2021, the EVCP’s Administrator announced that: “[D]ue to uncertainty about the
liquidity of Estate assets to fund the Program, effective immediately, all compensation determination
offers will be held until after the March 25, 2021 claims filing deadline or until such time that the
Administrator has sufficient certainty that eligible claims can be timely and fully funded and paid. The
Program will continue to accept claim filings, review claims, and hold meetings with claimants so that it
will be prepared to resume the issuance of compensation determination offers as soon as practicable.”




            Our attorneys are admitted to practice law in California, New York and Florida
26565 Agoura Rd., Suite 200| Calabasas | CA | 91302 | Office: (818) 914-7397 | Fax: (818) 884-8079 | TheBloomFirm.com
      Case 1:19-cv-07675-GBD-DCF Document 68 Filed 04/01/21 Page 2 of 2




       Plaintiff Jane Doe 2 resolved her individual claims against the Estate through the Program
and voluntarily dismissed her individual claims with prejudice on March 9, 2021.
       On March 12, 2021, the EVCP’s Administrator announced that the “Program will resume the
issuance of compensation determination offers”.
        Plaintiffs Jane Does 3, 4, 5, 7, and 8 have submitted their claims and are waiting resolution.
       All parties agree that this matter should remain stayed (in conjunction with this Court’s
order on January 3, 2020) pending Plaintiffs’ participation in the Program.


        Respectfully submitted,
Date: April 1, 2021                                                     /s/ Arick Fudali
                                                                        Arick Fudali
                                                                        The Bloom Firm
                                                                        Attorneys for Plaintiffs



Date: April 1, 2021                                                     /s/ Bennet J. Moskowitz_
                                                                        Bennet J. Moskowitz
                                                                        Troutman Pepper Hamilton
                                                                        Sanders LLP
                                                                        Attorneys for Defendants




            Our attorneys are admitted to practice law in California, New York and Florida
26565 Agoura Rd., Suite 200| Calabasas | CA | 91302 | Office: (818) 914-7397 | Fax: (818) 884-8079 | TheBloomFirm.com
